DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10 recites “a least one driving signal”; however, it should recite “at least one driving signal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagisetty et al. (US 20180204426 A1 – cited in IDS filed on 10/14/2021) in view of Bajaj et al. (WO 2019094440 A1 – cited in IDS filed on 10/14/2021).

Regarding claim 1, Nagisetty discloses a haptic system ([0016] some example haptic devices include a haptic actuator), comprising: 
a plurality of actuators  ([0068] such as the example of FIG. 1, includes a plurality of example haptic actuators 160 spaced apart along the example band 120), each of the plurality of actuators configured to provide a vibration in response to an input signal ([0016] some example haptic devices include a haptic actuator to produce an output haptic vibration in response to a target input signal waveform (e.g., a desired haptic vibration waveform, etc.)); 
a plurality of receivers (fig. 2 sensor 170) configured to sense received vibrations from the plurality of actuators and to provide vibrational feedback based on the received vibrations ([0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 (i.e. “receivers”) of one or more types. [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160); 
at least one transmitter (fig. 2 adjustable input signal waveform circuit 208) configured to provide the input signal to each of the plurality of actuators (fig. 2 illustrates  adjustable input signal waveform circuit 208 providing input signal to haptic actuators 208; [0033] FIG. 2 is a block diagram of an example haptic device 100 in which an adjustable input signal waveform circuit 208 (i.e. “at least one transmitter”) provides a target (e.g., desired) input signal waveform 210 waveform to an example haptic actuators 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types, therefore, based on [0030] in which "one or more example haptic actuators 160" it is deemed implicit that at least one transmitter provide the input signal to each of the plurality of actuators), the plurality of receivers being coupled with the at least one transmitter and providing the vibrational feedback for the at least one transmitter (Fig. 2; [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types, therefore, based on [0030] in which "one or more example sensors 170" it is deemed implicit that plurality of receivers 170 being coupled with the at least one transmitter). 
However, Nagisetty does not disclose the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location. 
Bajaj, from a similar field of endeavor, teaches the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location (Fig. 2; [0260]-[0262] phase difference delta between them ... identify the phase of vibration. [0310] Vibration devices according to the present disclosure may include an arbitrary number of actuators in arbitrary locations and orientations. [0319] A rotary vibration actuator may comprise a servo motor, or other type of rotary actuator. The servo motor uses a position sensor and/or a velocity sensor for feedback. [0416] Alternatively one could directly control the phase difference between the actuators). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location as suggested by Bajaj in the system taught by Nagisetty in order to reduce cost and enhance efficiency (as suggested in Bajaj [0008]).

Regarding claim 2, Nagisetty in view of Bajaj discloses the haptic system of claim 1 wherein the plurality of actuators include a plurality of linear resonant actuators (LRAs) (Nagisetty [0027] In some examples, the example haptic actuator 160 includes an eccentric rotating mass (ERM), linear resonant actuator (LRA), and/or another transducer or vibrator to create a haptic sensation.).

Regarding claim 3, Nagisetty in view of Bajaj discloses the haptic system of claim 1 wherein the plurality of receivers include a plurality of piezoelectric receivers (Nagisetty [0028] the example haptic effect sensor 170 includes a piezoelectric device).

Regarding claim 4, Nagisetty in view of Bajaj discloses the haptic system of claim 1 wherein the phase difference is used to provide a particular haptic response from the plurality of actuators at the particular location (Bajaj [0310] Vibration devices according to the present disclosure may include an arbitrary number of actuators in arbitrary locations and orientations. [0319] A rotary vibration actuator may comprise a servo motor, or other type of rotary actuator. The servo motor uses a position sensor and/or a velocity sensor for feedback. [0566] designed to create arbitrary vibrational output either using predefined control sequences or in response to external information, e.g., user interface or sensor feedback).

Regarding claim 7, Nagisetty in view of Bajaj discloses the haptic system of claim 1, wherein the input signal incorporates the vibrational feedback (Nagisetty [0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160) such that the phase difference is used to provide the desired haptic response from the plurality of actuators at the particular location (Bajaj [0310] Vibration devices according to the present disclosure may include an arbitrary number of actuators in arbitrary locations and orientations. [0260)-[0265] synchronized vibration. [0319] A rotary vibration actuator may comprise ... a servo motor, or other type of rotary actuator ... The servo motor uses a position sensor and/or a velocity sensor for feedback. [0566] designed to create arbitrary vibrational output either using predefined control sequences or in response to external information, e.g., user interface or sensor feedback).

Regarding claim 8, Nagisetty discloses a method, comprising: 
sensing received vibrations from a plurality of actuators using a plurality of receivers (fig. 2 actuators 160 and sensors 170; [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 (i.e. “receivers”) of one or more types. [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160), each of the plurality of actuators providing a vibration in response to an input signal ([0033] FIG. 2 is a block diagram of an example haptic device 100 in which an adjustable input signal waveform circuit 208 provides a target (e.g., desired) input signal waveform 210 waveform to an example haptic actuator 160); 
providing feedback for at least one transmitter ([0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 (i.e. “transmitter”) to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160), the feedback including vibrational feedback from the plurality of receivers based on the received vibrations ([0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160); and 
providing from the at least one transmitter the input signal to each of the plurality of actuators ([0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 (i.e. “transmitter”) to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types, therefore, based on [0030] in which "one or more example haptic actuators 160" it is deemed implicit that at least one transmitter provide the input signal to each of the plurality of actuators), the input signal incorporating the vibrational feedback ([0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 16).
However, Nagisetty does not expressly disclose the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location.
Bajaj, from a similar field of endeavor, teaches the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location (Fig. 2; [0260]-[0265] phase difference delta between them ... identify the phase of vibration. [0310] Vibration devices according to the present disclosure may include an arbitrary number of actuators in arbitrary locations and orientations. [0319] A rotary vibration actuator may comprise a servo motor, or other type of rotary actuator. The servo motor uses a position sensor and/or a velocity sensor for feedback. [0416] Alternatively one could directly control the phase difference between the actuators). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location as suggested by Bajaj in the system taught by Nagisetty in order to reduce cost and enhance efficiency (as suggested in Bajaj [0008]).


Regarding claim 11, Nagisetty in view of Bajaj discloses the method of claim 8, wherein the plurality of receivers further includes a plurality of piezoelectric receivers (Nagisetty [0028] the example haptic effect sensor 170 includes a piezoelectric device).

Regarding claim 12, Nagisetty in view of Bajaj discloses the method of claim 8, further comprising: detecting a user-generated input (Nagisetty [0015] Thus, for the same haptic actuator output (e.g., a same input excitation signal waveform), the haptic sensations or haptic effects perceived by the user can differ depending on how a wearable haptic device including the haptic actuator is worn (e.g., tight to the skin, loose, etc.) or how firmly a handheld haptic device including the haptic actuator is held. [0038] For example, during a calibration of the example haptic device 100 by a user during a device training session, the user inputs one or more desired corrective actions for one or more positions of the example haptic device 100 that provide to the user an unacceptable haptic effect. [0078] one or more input devices 1022 are connected to the interface circuit 1020 via bus 1018. The input device(s) 1022 permit(s) a user to enter data and commands into the processor 150. The input device(s) 1022 can be implemented by, for example, an audio sensor, a microphone, a camera (still or video), a keyboard, a button, a mouse, a touchscreen or touchpad, a track-pad, a trackball, isopoint and/or a voice recognition system. In the illustrated example of FIG. 1, an example input device 1022 may include a touchscreen provided in combination with indicator 130 (e.g., a touchscreen display device).); and initially providing the input signal in response to the user-generated input (Nagisetty [0020]- the example haptic device 100 includes user input devices, such as a button, a touch button, a touch pad, or a touch-screen, to receive inputs from a user. Also see [0038], [0078]).

Regarding claim 13, Nagisetty discloses calibration method ([0025]- To empirically calibrate the example feedback circuit 145, the example haptic actuator 160 is placed in the first state (e.g., a default tight fit) and the haptic vibration sensed by the example haptic effect sensor 170 is set to correspond to the first state of the example haptic device 100), comprising: 
providing from at least one transmitter an input signal to each of a plurality of actuators (Fig. 2, actuators 160 and adjustable input signal waveform circuit 208; [0033] FIG. 2 is a block diagram of an example haptic device 100 in which an adjustable input signal waveform circuit 208 (i.e. “at least one transmitter”) provides a target (e.g., desired) input signal waveform 210 waveform to an example haptic actuator 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types, therefore, based on [0030] in which "one or more example haptic actuators 160" it is deemed implicit that at least one transmitter provide the input signal to each of the plurality of actuators), to the input signal being selected such that each of the plurality of actuators is excited in a non-observable mode ([0033] The target input signal waveform 210 may include any desired waveform (e.g., sine wave, square wave, triangle wave, sawtooth wave, etc.), wavelet or wave packet, of any type, to generate a desired output haptic vibration 165 from the example haptic actuator 160, therefore, based on [0033] in which "any desired waveform" it is deemed implicit that actuators is excited in a non­observable mode); 
sensing received vibrations from the plurality of actuators using a plurality of receivers (fig. 2 sensors 170; [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 (i.e. “a plurality of receivers”) of one or more types. [0019] An example haptic effect sensor 170 is disposed in proximity to the example haptic actuator 160 to sense the output haptic vibration (output haptic vibration) 165 from the example haptic actuator 160), each of the plurality of actuators providing a vibration in response to the input signal ([0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160); 
providing feedback for the at least one transmitter (fig. 2 feedback circuit 145 and adjustable input signal waveform circuit 208; [0024] The example feedback circuit 145 is to modify a target input signal waveform to the example haptic actuator 160. [0051] an output haptic vibration 165 is produced by a haptic actuator 160 responsive to a target input signal waveform 210 (see FIG. 2) for a desired or target haptic vibration generated by an adjustable input signal waveform circuit 208), the feedback including vibrational is feedback from the plurality of receivers based on the received vibrations ([0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types. [0019] An example haptic effect sensor 170 is disposed in proximity to the example haptic actuator 160 to sense the output haptic vibration (output haptic vibration) 165 from the example haptic actuator 160). 
However, Nagisetty does not expressly disclose the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location.
Bajaj, from a similar field of endeavor, teaches the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location (Fig. 2; [0260]-[0265] phase difference delta between them ... identify the phase of vibration. [0310] Vibration devices according to the present disclosure may include an arbitrary number of actuators in arbitrary locations and orientations. [0319] A rotary vibration actuator may comprise a servo motor, or other type of rotary actuator. The servo motor uses a position sensor and/or a velocity sensor for feedback. [0416] Alternatively one could directly control the phase difference between the actuators). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the vibrational feedback indicating a phase difference between vibrations of the plurality of actuators at a particular location as suggested by Bajaj in the system taught by Nagisetty in order to reduce cost and enhance efficiency (as suggested in Bajaj [0008]).

Regarding claim 14, Nagisetty in view of Bajaj discloses the calibration method of claim 13, further comprising: adjusting the input signal from the at least one transmitter to each of the plurality of actuators based on the feedback (Nagisetty [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types).

Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nagisetty et al. (US 20180204426 A1 – cited in IDS filed on 10/14/2021) in view of Bajaj et al. (WO 2019094440 A1 – cited in IDS filed on 10/14/2021) as applied to claims 1, 4, or 8 above, and further in view of Vasilev et al. (US 20180158289 A1 – cited in IDS filed on 10/14/2021).

Regarding claim 5, Nagisetty in view of Bajaj discloses the haptic system of claim 1, further comprising: 
the input signal (Nagisetty [0016] produce an output haptic vibration in response to a target input signal waveform), wherein feedback for the at least one transmitter includes the vibrational feedback (Nagisetty [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160. [0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160).
However, Nagisetty in view of Bajaj does not expressly disclose a current sensor coupled with the at least one transmitter and configured to sense a transmitter output current; and a voltage sensor coupled with the at least one transmitter and configured to sense a transmitter output voltage; the transmitter output voltage and the transmitter output current.
Vasilev, from a similar field of endeavor, teaches a current sensor coupled with the at least one transmitter and configured to sense a transmitter output current ([0083]- The current control loop circuit has a first input for receiving the control signal from the controller 820 (i.e. “at least one transmitter”), a second input for receiving a current value from the differential H-bridge. [0105] A current sensor 1320 is coupled to an output of the differential H-bridge); a voltage sensor coupled with the at least one transmitter and configured to sense a transmitter output voltage ([0085] The controller 820 has a first input for receiving a voltage value from the voltage sensor 815); the transmitter output voltage and the transmitter output current ([0085] The controller 820 has a first input for receiving a voltage value from the voltage sensor 815. [0097] The current loop circuit then receives at least one control signal from the controller 820 and use the control signal to adjust the current drive signal). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide a current sensor coupled with the at least one transmitter and configured to sense a transmitter output current, a voltage sensor coupled with the at least one transmitter and configured to sense a transmitter output voltage, the transmitter output voltage and the transmitter output current as suggested by Vasilev in the haptic system of Nagisetty in view of Bajaj in order to achieve the maximum system performance (as suggested in Vasilev [0008]).

Regarding claim 6, Nagisetty in view of Bajaj discloses the haptic system of claim 4, further comprising at least one processor coupled with the plurality of receivers (Nagisetty fig. 2 circuit 145, processor 150 and sensors 170; [0026] the example feedback circuit 145 includes the example processor 150 to control the example haptic actuator 160 to output a selected output haptic vibration or a selected one of a plurality of available output haptic vibrations. [0019] An example haptic effect sensor 170 is disposed in proximity to the example haptic actuator 160 to sense the output haptic vibration. [0030] the example haptic device 100 may include one or more example haptic actuators 160 of one or more types and one or more example sensors 170 of one or more types, therefore, based on [0030] in which "one or more example sensors 170" it is deemed implicit that at least one processor coupled with the plurality of receiver), the processor configured to provide for the at least one transmitter (Nagisetty [0026] the example feedback circuit 145 includes the example processor 150 to control the example haptic actuator 160 to output a selected output haptic vibration or a selected one of a plurality of available output haptic vibrations. [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160), at least one driving signal incorporating the feedback (Nagisetty [0027] the example haptic actuator 160 is driven by a haptic driver (e.g., piezo haptic driver, motor haptic driver, etc.) which may include a library of haptic actuator 160 output haptic vibrations 165 corresponding to different haptic effects. [0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160).
However, Nagisetty in view of Bajaj does not expressly disclose the current sensor and the voltage sensor.
Vasilev, from a similar field of endeavor, teaches the current sensor and the voltage sensor ([0105] A current sensor 1320 is coupled to an output of the differential H-bridge. [0085] The controller 820 has a first input for receiving a voltage value from the voltage sensor 815).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide the current sensor and the voltage sensor as suggested by Vasilev in the haptic system of Nagisetty in view of Bajaj in order to achieve the maximum system performance (as suggested in Vasilev [0008])

Regarding claim 9, Nagisetty in view of Bajaj discloses the method of claim 8, further comprising:
the input signal (Nagisetty [0016]  produce an output haptic vibration in response to a target input signal waveform), wherein the providing the feedback for the at least one transmitter includes providing the vibrational feedback (Nagisetty [0034] which corresponds to a difference between an output haptic vibration 165 and a measured haptic vibration 240 from the haptic effect sensor 170, outputs an instruction to an adjustable input signal waveform circuit 208 to modify a target input signal waveform 210 provided to the example haptic actuator 160 to change an output haptic vibration 165 generated by the example haptic actuator 160. [0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160).
However, Nagisetty in view of Bajaj does not expressly disclose sensing a transmitter output current; sensing a transmitter output voltage; and providing the transmitter output voltage and providing the transmitter output current.
Vasilev, from a similar field of endeavor, teaches sensing a transmitter output current ([0083] The current control loop circuit has a first input for receiving the control signal from the controller 820 (i.e. “transmitter”), a second input for receiving a current value from the differential H-bridge. [0105] A current sensor 1320 is coupled to an output of the differential H-bridge), sensing a transmitter output voltage ([0085] The controller 820 has a first input for receiving a voltage value from the voltage sensor 815), providing the transmitter output voltage and providing the transmitter output current ([0085] The controller 820 has a first input for receiving a voltage value from the voltage sensor 815. [0097] The current loop circuit then receives at least one control signal from the controller 820 and use the control signal to adjust the current drive signal).
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide sensing a transmitter output current, sensing a transmitter output voltage, providing the transmitter output voltage and providing the transmitter output current as suggested by Vasilev in the haptic system of Nagisetty in view of Bajaj in order to achieve the maximum system performance (as suggested in Vasilev [0008]).

Regarding claim 10, Nagisetty in view of Bajaj and Vasilev discloses the method of claim 9, further comprising providing for the at least one transmitter a least one driving signal incorporating the feedback (Nagisetty [0027] the example haptic actuator 160 is driven by a haptic driver (e.g., piezo haptic driver, motor haptic driver, etc.) which may include a library of haptic actuator 160 output haptic vibrations 165 corresponding to different haptic effects. [0065] Following comparison of the measured haptic vibration waveform 241 and the target input signal waveform 210 in block 930 ... the feedback circuit 145 outputs an instruction to the adjustable input signal waveform 210 to adjust a target input signal waveform to the haptic actuator 160).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        



/TOAN N PHAM/Primary Examiner, Art Unit 2684